Exhibit NEWS RELEASE Corporate Headquarters: Dorman Products, Inc. 3400 East Walnut Street Colmar, Pennsylvania 18915 Fax: (215) 997-8577 For Further Information Contact: Visit our Home Page: Mathias J. Barton, CFO www.dormanproducts.com (215) 997-1800 x 5132 E-mail: MBarton@dormanproducts.com Dorman Products, Inc. Reports Sales and Earnings for the Fourth Quarter and Year Ended December 27, 2008 Colmar, Pennsylvania (February 27, 2009) – Dorman Products, Inc. (NASDAQ:DORM) today announced financial results for the fourth quarter ended December 27, Sales decreased 4.5% to $80.7 million for the three months ended December 27, 2008 from $84.5 million last year.The revenue drop was the result of a decline in demand across most of our product lines. Reported net income in the fourth quarter of 2008 was $4.9 million compared to net income of $3.7 million in the same period last year.Reported diluted earnings per share in the fourth quarter of 2008 were $0.27 compared to $0.20 in the same period last year.Excluding the impact of the one-time items shown in the reconciliation of non-GAAP measures below, net income in the fourth quarter of 2008 was $4.2 million compared to net income of $4.4 million in the same period last year and diluted EPS in the fourth quarter of 2008 decreased to $0.23 from $0.24 in the same period last year. Despite softness in the U.S. economy, revenues for the twelve months ended December 27, 2008 were up 4.5% to $342.3 million from $327.7 million last year.Revenue growth resulted from higher new product sales and further penetration of existing automotive lines. Reported net income for the twelve months ended December 27, 2008 was $17.8 million compared to net income of $19.2 million in the same period last year.Reported diluted earnings per share in the twelve months ended December 27, 2008 were $0.99 compared to $1.06 in the same period last year.Excluding the impact of the one-time items shown in the reconciliation of non-GAAP measures below, net income in 2008 was $17.1 million compared to net income of $19.1 million in the same period last year and diluted EPS in 2008 decreased to $0.95 from $1.05 in the same period last year. For the year ended December 27, 2008 and December 29, 2007: · Gross profit margin was 32.2% in 2008 compared to 34.3% in the prior year.The decrease is primarily the result of strategic investments to grow market share and higher material and shipping costs. · Selling, general and administrative expenses in 2008 increased 4.7% to $81.8 million from $78.1 million in 2007.The increase is the result of higher variable costs related to our sales growth and increased staffing levels in product development, engineering and quality control.These increases were partially offset by incentive compensation expense which was $1.8 million lower in 2008 than in the prior year due to lower earnings levels.Results for 2007 also include a $1.4 million reduction in vacation expense due to the vacation policy change mentioned above. · Interest expense, net, decreased to $0.9 million in 2008 from $1.9 million in 2007 due to lower borrowing levels and interest rates. · Our effective tax rate decreased to 35.2% from 40.2% in the prior year.The decrease is primarily the result of a $0.7 million tax benefit realized upon the disposition of our Canadian subsidiary. Mr.
